Case 2:20-cv-09091-PA-AS Document 21 Filed 01/19/21 Page 1 of 1 Page ID #:135




 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                       CENTRAL DISTRICT OF CALIFORNIA
 8

 9    THRIVE NATURAL CARE, INC.,               Case No. 2:20-cv-9091-PA-AS
10                   Plaintiff,                ORDER DENYING JOINT
                                               MOTION TO AMEND
11          v.                                 SCHEDULING ORDER TO
                                               PROVIDE TIME FOR EXPERT
12    THRIVE CAUSEMETICS, INC.,                DISCOVERY PHASE
13                   Defendant.
14

15

16

17         The Court, having been fully advised and considered the parties’ Joint
18   Motion to Amend Scheduling Order (“Motion”), finds that the parties have failed to
19   show good cause and accordingly the Motion is DENIED.
20         IT IS SO ORDERED.
21

22   DATED: January 19, 2021               ___________________________________
                                           PERCY ANDERSON
23                                         United States District Judge
24

25

26

27

28
                                                             [PROPOSED] ORDER GRANTING JOINT
                                                                  MOTION TO AMEND SCHEDULE
                                                                      Case No. 2:20-cv-9091-PA-AS
